Title: To James Madison from James Bowdoin, 22 August 1806
From: Bowdoin, James
To: Madison, James



Sir,
Paris Augt 22. 1806

I had the honor to address you on the 23d. Ulto., since which I have received your dispatch of the 26th of May last directed to Gen. Armstrong and me: you may be assured, that I shall make your instructions in this instance, as in all others, the guide of my conduct.
Notwithstanding there was a prospect that the negociation would come to a crisis "in a few days", when I had the honor to last write to you, it seems likely to be procrastinated, if it shall ever take place.  It appears by late letters I have recd. from Mr. Erving at Madrid, dated the 17th & 31st of July; that altho’ it was expected by Gen. Armstrong, that this govt. would take no further agency in "the business, excepting only to announce the appointment & presence of the Spanish Minister," yet the prince of Beneventum had interfered, and had written to the french chargé d’affaires there, (this for obvious reasons must be kept a profound secret) "that he had been too quick, had gone beyond his instructions, and that altho’ the emperor was well disposed, that the differences between Spain and the U. States should be settled, yet that the terms and the mode must be left to them. Affairs of this delicacy, he says, required to be managed very carefully".
This letter appeared somewhat enigmatical both to Mr. Erving, & to the person to whom it was addressed: the latter supposed it to indicate an intention to change the place of the negociation whilst the former thôt it favorable to the adjustment.  I think I see in the prince’s two Letters laid before the Spanish Govt. the Design to procure the appointment of an Agent on the part of Spain, for the purpose of confering with the commissioners of the U. States, whilst the conduct of that agent should be submitted to the discretion of the French govt.
That the Prince of Peace should not relish the latter part of the expectation especially after an agent had been appointed, is not very extraordinary: it appears by Mr. Erving’s last letter, "that Mr. Isquierdo’s powers had not been sent on, & that they would be delayed as long as possible".
Whatever may have been the expectations of the Prince of Peace in regard to the negociation, I have had no doubt, that it would take exactly the inclination, which France might chuse to give it: if the impediment is only on the side of Spain I am satisfied it will be removed: but my opinion is, as it has been from the beginning, that the principal obstacle would arise from another quarter, that is, from the intrigues & designs of Stock jobbers who have engrafted themselves upon our negociations, and who aim to obtain money at the expence of one or both parties. Was it necessary I could give you the most substantial reasons for this opinion.
It is on this ground, I have uniformly thought that the negociation would not succeed, resting upon the propositions as they now stand; unless that this Govt. should have reason to apprehend consequences of a very serious nature from the failure of the negociation.  Nothing short in my opinion will set aside the influence, or destroy the schemes of the Stockjobbers, who will throw obstacles in the way of every proposition, which shall not subserve their particular purpose.
But notwithstanding the foregoing opinions and the intelligence I had received from Mr. Erving, not knowing but Gen. Armstrong might have obtained some more satisfactory information, I wrote to Gen. Armstrong the following Letter.

Sir,
Paris Augt. 19th. 1806.

As a considerable time has elapsed since Mr. Isquierdo has received his Commission to confer with us on the adjustment of the subsisting differences between Spain & the U. States, I shall be much obliged to you to acquaint me, if you have received any information or overtures from him upon the subject: or if you know, whether he is as yet instructed as well, as commissioned by his Govt.  It appears to me, that Mr. Isquierdo ought to be apprized of the importance of bringing the negociation to an issue, timely to be laid before Congress, at its next meeting.  This circumstance is of great moment to both Govts., as it is impossible to say, in what light the legislature will take up the disputes after so many delays and obstacles have been thrown in the way of their adjustment.  I am very respectfully Sir, &ca. &ca., to which Gen. Armstrong replied as follows.

Sir,
Paris Aug. 19th. 1806.

I have had no intercourse or overture from Mr. Isquierdo, nor has this Govt. nor himself made any official communication of his appointment: I have been told that the instructions originally given to him required explanations or additions, for which he had sent.  I feel with you much anxiety that the business should begin, and should no advances towards it be made within a week or ten days shall conclude, that they mean to do nothing.  I am very respectfully &ca. &c.

Signed J. Armstrong
The foregoing Sir is the state of things as they respect the commission with which I am charged with Gen. Armstrong. I wish it was more promising: you may depend upon my critical attention and zealous exertions to promote the views of the President, and to bring the negociation to a speedy and satisfactory conclusion and that I shall keep you duly acquainted with every material occurrence.
The negociation between France & England for a general Peace is still open altho’ it has not the same activity it had about a fortnight since, when Peace was confidently expected to take place. The prospect is now much obscured, and I have reason to think, that it will not take place under existing circumstances.  Should any thing further occur in regard to it before closing this Letter, I will subjoin it, by a Postscript.
I shall have the honor of writing to the President by this opportunity, to whom please to present my most respectful Regards, and believe me with sentiments of the highest esteem and attachment, Sir, Yr. faithful & obedt. Servt.

James Bowdoin




P. S.  I have this moment a letter from Mr. Erving dated 5th. inst. & it contains nothing new

